Case 1:17-cv-01082-STA-jay Document 21 Filed 05/20/20 Page 1 of 2                    PageID 840



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION

ALVIN WALLER, JR.,

       Petitioner,

v.                                                                    No. 1:17-cv-01082-STA-jay

MICHAEL PARRIS,

       Respondent.


                         ORDER DISMISSING PETITION,
                    DENYING CERTIFICATE OF APPEALABILITY,
                                    AND
                  DENYING LEAVE TO APPEAL IN FORMA PAUPERIS
       By order dated March 11, 2020, the Court directed Petitioner Alvin Waller, Jr., to show

cause within fourteen days why the case should not be dismissed for his failure to notify the Clerk

of Court of his change of address. (ECF No. 19.) Although warned that failure to comply with

the order would result in dismissal under Federal Rule of Civil Procedure 41(b), Petitioner did not

respond and the time for doing so has passed. The Petition is therefore DISMISSED for the

inmate’s failure to comply with the Court’s order and for lack of prosecution.


                                       APPEAL ISSUES

       A § 2254 petitioner may not proceed on appeal unless a district or circuit judge issues a

certificate of appealability (“COA”). 28 U.S.C. § 2253(c)(1); Fed. R. APP. P. 22(b)(1). A COA

may issue only if the petitioner has made a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2)-(3). A substantial showing is made when the petitioner demonstrates

that “reasonable jurists could debate whether (or, for that matter, agree that) the petition should

have been resolved in a different manner or that the issues presented were ‘adequate to deserve

encouragement to proceed further.’” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting
Case 1:17-cv-01082-STA-jay Document 21 Filed 05/20/20 Page 2 of 2                         PageID 841




Slack v. McDaniel, 529 U.S. 473, 484 (2000)). “If the petition was denied on procedural grounds,

the petitioner must show, ‘at least, that jurists of reason would find it debatable whether the petition

states a valid claim of the denial of a constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its procedural ruling.’” Dufresne v. Palmer,

876 F.3d 248, 252-53 (6th Cir. 2017) (per curiam) (quoting Slack, 529 U.S. at 484).

        In this case, reasonable jurists would not debate the correctness of the Court’s decision to

dismiss the Petition. Because any appeal by Petitioner does not deserve attention, the Court

DENIES a certificate of appealability.

        Pursuant to Federal Rule of Appellate Procedure 24(a), a party seeking pauper status on

appeal must first file a motion in the district court, along with a supporting affidavit. Fed. R. App.

P. 24(a). However, Rule 24(a) also provides that if the district court certifies that an appeal would

not be taken in good faith, the prisoner must file his motion to proceed in forma pauperis in the

appellate court. Id.

       In this case, for the same reason it denies a COA, the Court CERTIFIES, pursuant to Rule

24(a), that any appeal in this matter would not be taken in good faith. Leave to appeal in forma

pauperis is therefore DENIED. 1

        IT IS SO ORDERED.


                                                s/ S. Thomas Anderson
                                                S. THOMAS ANDERSON
                                                CHIEF UNITED STATES DISTRICT JUDGE

                                                Date: May 20, 2020

        1
          If Petitioner files a notice of appeal, he must also pay the full $505.00 appellate filing fee
or file a motion to proceed in forma pauperis and supporting affidavit in the Sixth Circuit Court
of Appeals within thirty days.
                                                     2
